Title: [Diary entry: 20 October 1786]
From: Washington, George
To: 

Friday 20th. Mercury at 50 in the Morning—60 at Noon and 56 at Night. Calm clear & pleasant in the Morning—lowering afterwards with the Wind Southe[r]ly. Rid (after Mr. Dawson & Mr. Lee went away) first to the Ferry

plantation, and thence to Dogue run through the Plantation lately rented of Mrs. French which I find less injured by Gullies than I expected. At the Ferry the people were getting out the wheat and at Dogue run upon the point of finishing sowing the last cut of common corn (about the Houses)—after which I directed them to sow part of the drilled Corn. In the afternoon Geo. Dunnington, a Tenant of mine in Charles County, Maryland, came in to give an acct. of the situation of the place on which he lives and of the attempts to take part of the Land away by one Strumat. It ought to have been mentioned on Thursday that the early Corn drilled, in alternate rows, at Muddy hole had been measured; that of it there was only 19 Barrls. of sound corn—3 Barrls. of faulty Corn (fit only for Hogs) and 2 Barrls. of the Common Corn which had got intermixed—In all from these Alternate rows, 24 Barrls. Much rotten & bad corn was found in this early kind & proves as well from the experiment of this year as the last, that it does not do in this climate or soil.